               Case 3:19-cv-02246-LB Document 25 Filed 07/17/19 Page 1 of 4



 1   STACEY P. GEIS, State Bar No. 181444
     Earthjustice
 2   50 California Street, Suite 500
     San Francisco, CA 94111
 3   sgeis@earthjustice.org
     Tel: 415-217-2000/Fax: 415-217-2040
 4
     KIM SMACZNIAK, *D.C. Bar No. 1552245
 5
     Earthjustice
 6   1625 Massachusetts Avenue N.W., Suite 702
     Washington, D.C. 20036
 7   ksmaczniak@earthjustice.org
     Tel: 202-667-4500/Fax: 202-667-2356
 8
     *Admitted pro hac vice
 9
     CASSANDRA R. McCRAE, *Texas Bar No. 24094830
10   Earthjustice
     1617 John F. Kennedy Blvd., Suite 1130
11   Philadelphia, PA 19103
12   cmccrae@earthjustice.org
     Tel: 212-823-4984/Fax: 212-918-1556
13   *Admitted pro hac vice

14   Counsel for Plaintiff Sierra Club
15
                                 UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
17
                                         )
18   SIERRA CLUB,                        )                   Case No: 3:19-cv-02246-LB
                                         )
19                                       )                   REQUEST TO PARTICIPATE IN
               Plaintiff,
                                         )                   INITIAL CASE MANAGEMENT
20                                       )                   CONFERERNCE BY TELEPHONE
          v.                             )
21                                       )                   Date: July 25, 2019
     UNITED STATES DEPARTMENT OF ENERGY, )                   Time: 11:00 a.m.
22                                       )                   Location: Courtroom B, 15th Floor
               Defendant.                )                             Phillip Burton Federal Bldg.
23                                       )                             450 Golden Gate Avenue
                                         )                             San Francisco, CA 94102
24
                                                             Hon. Laurel Beeler
25
26
     TO THE COURT, PARTIES, AND ALL ATTORNEYS OF RECORD:
27
            Pursuant to Local Rule 16-10(a), Plaintiff Sierra Club respectfully requests that this Court
28

     REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 3:19-cv-02246-LB
               Case 3:19-cv-02246-LB Document 25 Filed 07/17/19 Page 2 of 4



 1   grant permission to Cassandra R. McCrae and Kim Smaczniak of Earthjustice to appear by
 2   telephone for the Initial Case Management Conference scheduled for July 25, 2019, at 11:00 a.m.
 3
     Due to scheduling conflicts, none among Plaintiff’s counsel is available to attend the Initial Case
 4
     Management Conference in-person as presently scheduled. Sierra Club remains strongly committed
 5
     to moving this case forward toward resolution in a timely manner, and therefore seeks to participate
 6
 7   by telephone rather than continue the Initial Case Management Conference.

 8          In support of this request, the undersigned represent that Ms. McCrae, Plaintiff’s Lead
 9   Counsel, and Ms. Smaczniak have conflicts on July 25, 2019, that prevent their travel to Oakland,
10
     but would allow participation in the Initial Case Management Conference by telephone. As reflected
11
     in the parties’ Joint Case Management Statement, the parties are actively moving this dispute
12
13   forward. On June 28, 2019, Defendant U.S. Department of Energy (“DOE”) produced an initial

14   partial response to Plaintiff’s Freedom of Information Act request, and the parties are continuing to

15   collaborate to prioritize the DOE’s search, review, and production of additional responsive
16
     documents. Plaintiff’s counsel conferred with Defendant’s counsel and reports that Defendant does
17
     not oppose this request.
18
            WHEREFORE, Plaintiff respectfully requests leave of this Court for Cassandra R. McCrae
19
20   and Kim Smaczniak to appear by telephone for the July 25, 2019 Initial Case Management

21   Conference.
22   DATED: July 17, 2019                          Respectfully submitted,
23                                                 /s/ Cassandra R. McCrae
24                                                 CASSANDRA R. McCRAE
                                                   Texas Bar No. 24094830
25                                                 Admitted pro hac vice
                                                   Earthjustice
26                                                 1617 John F. Kennedy Blvd., Suite 1130
27                                                 Philadelphia, PA 19103
                                                   cmccrae@earthjustice.org
28                                                 Tel: 212-823-4984/Fax: 212-918-1556

     REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 3:19-cv-02246-LB                                                                     2
             Case 3:19-cv-02246-LB Document 25 Filed 07/17/19 Page 3 of 4



 1                                      STACEY P. GEIS
                                        State Bar No. 181444
 2                                      Earthjustice
                                        50 California Street, Suite 500
 3                                      San Francisco, CA 94111
                                        sgeis@earthjustice.org
 4                                      Tel: 415-217-2000/Fax: 415-217-2040
 5                                      KIM SMACZNIAK
                                        D.C. Bar No. 1552245
 6                                      Admitted pro hac vice
                                        Earthjustice
 7                                      1625 Massachusetts Avenue N.W., Suite 702
 8                                      Washington D.C. 20036
                                        ksmaczniak@earthjustice.org
 9                                      Tel: 202-667-4500/Fax: 202-667-2356

10                                      Counsel for Plaintiff Sierra Club
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 3:19-cv-02246-LB                                                      3
               Case 3:19-cv-02246-LB Document 25 Filed 07/17/19 Page 4 of 4



 1                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                    OAKLAND DIVISION

 3                                       )
     SIERRA CLUB,                        )
 4                                       )
               Plaintiff,                )
 5                                       )                  Case No: 3:19-cv-02246-LB
                                         )
 6        v.                             )
                                         )
 7   UNITED STATES DEPARTMENT OF ENERGY, )                  [PROPOSED] ORDER GRANTING
                                         )                  TELEPHONIC APPEARANCE
 8             Defendant.                )
                                         )
 9                                       )
10
11          Plaintiff’s motion to appear telephonically at the Initial Case Management Conference on
12
     July 25, 2019, at 11:00 a.m. is GRANTED.
13
            Counsel shall comply with the Court’s Standing Order on Procedures for Telephonic
14
     Appearances, available online at https://www.cand.uscourts.gov/lborders. This includes personally
15
16   arranging the telephonic appearance with CourtCall—a paid, private service—in advance of the

17   hearing date.

18   IT IS SO ORDERED.
19                                              ______________________________________
20
                                                MAGISTRATE JUDGE LAUREL BEELER
21
22
23
24
25
26
27
28

     REQUEST TO APPEAR TELEPHONICALLY
     CASE NO. 3:19-cv-02246-LB                                                                  4
